043975/19344/TPD/RCW

                          U.S. DISTRICT COURT FOR THE
               SOUTHERN DISTRICT OF ILLINOIS, EAST ST. LOUIS DIVISION

 WAYNE WILLIS, #N42118,

                         Plaintiff,
                                                     Case Number 3:18-cv-00617-SMY-RJD
 v.
                                                     District Judge Staci M. Yandle
 WEXFORD HEALTH SOURCES, INC.,
 RYAN SUTTERER, GAIL WALLS, and DR.                  Magistrate Judge Reona J. Daly
 SIDDIQUI,

                        Defendants.

                                      PROTECTIVE ORDER

         Before this Court is a Motion for Protective Order (Doc. 38) filed by Defendants Ryan

Sutterer, OD, Mohammed Siddiqui, M.D., and Wexford Health Sources, Inc., regarding various

Wexford Health Sources, Inc. (Wexford), documents and the contract between Wexford and the

State of Illinois. The Court, being fully advised in the premises, hereby GRANTS said motion.

This Court hereby enters a Protective Order regarding Wexford documents and the contract that

has been requested, and any additional policies, procedures, and documents that may be produced

during discovery or during trial. A Protective Order is necessary and appropriate pursuant to Fed.

R. Civ. P. 26(c), and the Court being otherwise fully advised in the premises, it is hereby

ORDERED:

      1. Portions of Wexford’s policies, procedures, documents, and the contract between Wexford

and the State of Illinois contain highly sensitive and proprietary business information that could

be very valuable to Wexford’s competitors if publically released. Said copies produced in this

action shall be stamped with the phrase “Confidential and Subject to Protective Order” (the

“protected documents”), stamped with the case number, with confidential and proprietary
information redacted, and shall be protected and given confidential treatment as described in this

Order.

   2. These protected documents shall be provided to the Medical Records Director at Hill

Correctional Center and shall not be disclosed to any person except:

                   a. The Plaintiff, in a manner described in ¶3;

                   b. The attorneys of record;

                   c. This Court and its officers;

                   d. Stenographic reporters;

                   e. Defendants;

                   f. Employees of counsel; and

                   g. Experts consulted or retained in this litigation.

   3. The Medical Records Director shall provide an opportunity for Plaintiff to view and take

notes of documents produced pursuant to Plaintiff’s requests. Plaintiff shall have the opportunity

to view the documents in a locked environment for two hours, after which point the Medical

Records Director will retrieve all responsive documents and retain them. At the time that Plaintiff

is provided access to the documents, Defendants SHALL FILE with the Court a notice indicating

the date and time that Plaintiff reviewed the documents and the number of pages of documents that

Plaintiff was provided to review.

   4. Plaintiff may, for good cause, request additional time to view the protected documents. If

the Medical Records Director deems it appropriate, Plaintiff may be afforded additional time. Such

time will not be withheld arbitrarily, but will only be granted for good cause. Documents will be

retained by the Medical Records Director. If Plaintiff is denied access but believes that he has

demonstrated good cause, Plaintiff may seek leave of Court to view the documents.




                                                 2
   5. Except as otherwise provided by this Order or by further order of the Court, the protected

documents shall be used for no purpose other than prosecuting or defending the above-captioned

proceeding and shall be disclosed only to the persons identified in Paragraph 2, and they shall not

be used in any other civil case, criminal case, litigation, or matter.

   6. Individuals or entities permitted access to protected documents pursuant to Paragraph 2

above are hereby ordered not to show, convey, or reproduce any information or document so

designated, or parts thereof, or copies thereof, or any matter contained therein, or any abstracts or

summaries thereof, to any individual or to any entity who would not otherwise have access to said

material under the provisions of this order, unless they secure the written consent of the designating

party or obtain permission from this Court, upon motion and with notice to all parties.

   7. Any party may apply to the Court for relief from, or modification of, this Order.

   8. This Order is without prejudice to the rights of any party to (1) object to the production of

documents or information that it considers to be privileged, irrelevant or immaterial, or (2) to

challenge such confidentiality, and shall not be considered a waiver of any applicable privilege or

immunity from discovery or as a concession by the designated party that such information is

relevant or material to any issue.

   9. This Order shall not prevent any of the protected documents from being used by the Court

or counsel of record at any trial or other proceeding in this action only, subject to such

confidentiality provisions as the Court may then prescribe.

   10. Following the termination of this litigation, whether by final judgment and appeal or by

settlement, the parties shall destroy the protected documents.

   11. This Protective Order shall remain in full force and effect after the termination of this

litigation, or until canceled, vacated or otherwise modified by order of this Court.




                                                   3
   12. In the event that either party wishes to file a document or information under seal, that party

must first file a motion in advance seeking to file the document[s] or information under seal (with

the limited exception of information covered by Local Rule 5.1(d)). When filing the motion to

seal, the party will contemporaneously submit the document[s] or information in question to the

Court for in camera review. The Court will then make an individualized determination of whether

any such document[s] or information can be filed under seal. See Citizens First National Bank v.

Cincinnati Ins. Co., 178 F.3d 943 (7th Cir. 1999); Baxter Int., Inc. v. Abbot Labs. 297 F.3d 544

(7th Cir. 2002); Bond v. Utreras, 585 F.3d 1061, 1073 - 76 (7th Cir. 2009). Any document or

information filed under seal without prior Court approval will be unsealed and become part of the

public record.

   13.     Anyone with knowledge of the contents of this order shall be bound by its terms.

IT IS SO ORDERED.

DATED: January 18, 2019

                                                     s/   Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                                 4
